Exhibit 10.2







SECURITY AGREEMENT




THIS SECURITY AGREEMENT (as the same may from time to time be amended, restated,
modified or otherwise supplemented, the “Security Agreement”), dated this 11th
day of September, 2015, is entered into by STEPHEN ADELE ENTERPRISES, INC., a
Colorado Corporation (“Enterprises”), STEPHEN ADELE, an individual resident of
Colorado (“Mr. Adele” and, together with Enterprises, the “Debtor”), in favor of
FITLIFE BRANDS, INC., a Nevada corporation (the “Secured Party”).

RECITALS

WHEREAS, ISATORI, INC., a Delaware corporation (“Borrower”), has executed that
certain Demand Promissory Note dated of even date herewith in favor of Secured
Party in the principal amount of $750,000 (the “Note”);

WHEREAS, Mr. Adele is the sole owner of Enterprises, Enterprises has an
ownership interest in Borrower, and, as shareholders, both Mr. Adele and
Enterprises will, directly or indirectly, derive benefits from the loan made by
Secured Party to Borrower evidenced by the Note;

WHEREAS, it is a condition precedent to Secured Party making the loan to
Borrower that Debtor execute and deliver to Secured Party a security agreement
in substantially the form hereof; and

WHEREAS, Debtor wishes to grant a security interest in favor of Secured Party as
herein provided.

NOW, THEREFORE, for and in consideration of the recitals set forth above, which
are incorporated into the Security Agreement by this reference, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and each intending to
be bound hereby, the parties hereto agree as follows:

AGREEMENT

SECTION 1.

Security Interest / Collateral.  To secure payment of the “Indebtedness” as
defined below, Debtor hereby grants to Secured Party a security interest in all
the collateral described below, together with all substitutions, replacements,
products, dividends, interest and proceeds thereof, all whether now owned or
hereafter acquired (the “Collateral”):

All shares of common stock of Borrower held in Debtor’s name, including the
6,480,203 shares of common stock of Borrower currently held in Enterprises’
name.

SECTION 2.

Indebtedness.  The security interest in the Collateral is given to secure the
payment and performance of all obligations owed to Secured Party by Debtor and
Borrower under the Note and this Security Agreement, and any modifications,
replacements, substitutions, extensions, refinancings, or renewals of any of the
foregoing, together with any and all expenses, including attorney’s fees,
incurred or paid by Secured Party in the enforcement of Secured Party’s rights
under any of the foregoing, all whether now existing or hereafter created or
otherwise arising.  The foregoing obligations shall be collectively referred to
herein as the “Indebtedness.”




SECTION 3.

Term.  Subject to the final sentence of this Section, upon the earlier of (a)
Closing of the Merger (as both terms are defined in that certain Agreement and
Plan of Merger dated May 18, 2015, by and among Lender, ISFL Merger Sub, Inc., a
Delaware corporation, and Borrower (the “Merger Agreement”)), (b) termination of
the Merger Agreement pursuant to Section 8.1(e) of the Merger Agreement, or (c)
the payment in full of all amounts owed to Secured Party under the Note,  this
Security Agreement, and all obligations of Debtor arising hereunder, shall
terminate.  At such Closing (or upon the payment in full of all amounts owed to
Secured Party under the Note), Debtor shall deliver to Secured Party a
certificate, in the form set forth as Exhibit B hereto,





1




--------------------------------------------------------------------------------

pursuant to which Debtor shall certify that Borrower has fully complied with
Section 5 of the Note.  If at any time any payment of any portion of the
Indebtedness is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of Borrower, then the obligations of
Debtor under this Agreement with respect to such payment shall be reinstated at
such time as though the payment had not been made.




SECTION 4.

Preservation of Collateral / Cooperation.  Debtor hereby agrees to do all things
necessary to maintain, preserve, and protect the Collateral and to be
responsible to Secured Party for any loss or damage thereto.  Debtor will from
time to time, at his expense, perform all acts and execute all documents
requested by Secured Party, including the obtaining, executing, delivering or
filing of financing statements, amendments, and renewals thereof, in order to
create, perfect, maintain and enforce a valid lien upon, pledge of, or security
interest in all of the Collateral in Secured Party’s favor.  Secured Party is
expressly authorized by Debtor to file financing statements on Debtor’s behalf,
without Debtor’s signature, as allowed by the Uniform Commercial Code (“UCC”) or
other applicable law; or to sign as necessary, on behalf of Debtor, any
documents necessary or desirable to perfect or maintain Secured Party’s security
interest in all of the Collateral, including notices to Debtor’s other creditors
of its security interest in such Collateral.  Debtor shall provide to Secured
Party, upon request, any financial statements, state and federal tax returns,
and accounting reports, as Secured Party shall reasonably request.




SECTION 5.

Delivery of Collateral.  All certificates and instruments representing the
Collateral shall be delivered by Debtor to the Custodian (as defined in the
Control Agreement) pursuant to that certain Control Agreement of even date
herewith by and between Debtor, Secured Party and the Custodian (the “Control
Agreement”), shall be held by Secured Party, and shall be accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify, including, but not limited to, that form set
forth in Exhibit A hereto.  Secured Party may, at its option, register any
investment property in its own name such as is sufficient to transfer control of
the investment property to Secured Party within the meaning of Neb. U.C.C. §
8-106.  Within two (2) business days of the termination of this Security
Agreement, Secured Party shall issue a Notice of Termination (as defined in the
Control Agreement) to the Custodian.




SECTION 6.

Dividends and Distributions.  If Debtor shall be entitled to receive, or shall
receive, with respect to any Collateral,




(a)

dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any of the Collateral; and




(b)

cash paid, payable, or otherwise distributed in any respect of the principal of,
or in redemption of, or in exchange for, any of the Collateral,




the same shall be forthwith delivered to Secured Party and shall, if received by
Debtor, be received in trust for the benefit of Secured Party, be segregated
from the other property or funds of Debtor, and be forthwith delivered to
Secured Party.




SECTION 7.

Affirmative Representations, Warranties and Covenants.  Debtor represents,
covenants, and warrants the following:  (a) The Security Agreement has been duly
executed by Debtor and is enforceable against Debtor in accordance with its
terms; (b) Except as provided herein, Debtor shall not pledge, sell, assign,
transfer, create or suffer to exist any security interest in or other lien or
encumbrance on any part of the Collateral; (c) Debtor has good, valid and
marketable title to the Collateral free and clear of all liens, pledges, claims,
options, restrictions, encumbrances, and equities of any nature whatsoever
except the security interest granted hereby and as otherwise expressly provided
herein; (d) Debtor is not a party to, nor bound by, any agreement, instrument,
or understanding restricting the transfer of Collateral except for this Security
Agreement; (e) Debtor’s mailing address is 15000 W 6th Avenue Frontage Road,
Golden, Colorado 80401; (f) If Mr. Adele shall resign or cease to act as
President or Chief Executive Officer of Borrower on any date, then Mr. Adele
shall immediately resign from the Board of Directors of Borrower on the same
date thereof; (g) all shares of common stock of Borrower held by Debtor are
certificated; and (h) all certificates and instruments representing the
Collateral shall be delivered by Debtor to the Custodian within two (2) days
following the date of this Agreement in accordance with the Control Agreement.





2




--------------------------------------------------------------------------------



SECTION 8.

Remedies Upon Default.  Upon the occurrence of any Default (as defined in the
Note), Secured Party shall be entitled, without further notice, to have and
enforce all the rights and remedies available under this Security Agreement, by
statute, contract, at law and/or in equity, including, but not limited to, the
right to declare all Indebtedness owed to Secured Party immediately due and
payable and to dispose of the Collateral as allowed under the UCC.  Secured
Party may require Debtor to deliver to Secured Party all or any portion of the
Collateral and any and all documents relating to the Collateral.




SECTION 9.

Remedies Cumulative.  All of Secured Party’s rights and remedies, whether
evidenced by this Security Agreement or by any other agreement, note, contract
or understanding between Debtor and Secured Party, shall be cumulative and may
be exercised singularly or concurrently.  Election of Secured Party to pursue
any remedy shall not exclude pursuit of any other remedy, and an election to
make expenditures or to take action to perform an obligation of Debtor under
this Security Agreement, after Debtor’s failure to perform, shall not affect
Secured Party’s right to declare a default and to exercise his remedies.




SECTION 10.

Miscellaneous.  (a)  All agreements, covenants and warranties are severable, and
in the event any of them shall be held to be invalid, this Security Agreement
shall be interpreted as if such invalid agreement or covenant was not contained
herein; (b)  This Security Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted assigns;
provided, however, Debtor shall not assign this Security Agreement or his rights
and obligations arising hereunder without the prior written consent of Secured
Party; (c)  This Security Agreement and any other document generated by Secured
Party pursuant hereto shall constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral and written, among the parties hereto with
respect to the subject matter hereof; (d)  All representations, warranties and
covenants made in or pursuant to this Security Agreement are continuing, and
shall survive the execution hereof; (e)  This Security Agreement may be executed
in one or more counterparts, each of which will be deemed an original and all of
which together will constitute the same Security Agreement; (f)  This Security
Agreement shall be governed by and construed in accordance with the laws of the
State of Nebraska, and in any suit or proceeding relating to this Security
Agreement, the parties mutually waive trial by jury; and, (g)  All notices which
are required or may be given pursuant to the terms of this Security Agreement
shall be in writing and shall be sufficient in all respects if given in writing
and delivered personally, or by facsimile and confirmed by mail, or mailed by
registered, certified or express mail, postage prepaid, or reputable overnight
courier.




[Signature Page Follows]











3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
day and year first above written.




DEBTOR:

 

STEPHEN ADELE,

 

 

/s/ Stephen Adele

 

Stephen Adele

 

 

 

STEPHEN ADELE ENTERPRISES, INC.

 

 

/s/ Stephen Adele

 

Stephen Adele

President

 

 

 

SECURED PARTY:

 

FITLIFE BRANDS, INC.,

 

 

By:

/s/ Michael Abrams

 

Name: Michael Abrams

 

Title: Chief Financial Officer





























4




--------------------------------------------------------------------------------

EXHIBIT A







STOCK POWER




FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, STEPHEN
ADELE ENTERPRISES, INC. (“Shareholder”), hereby sells, assigns, transfers, and
conveys to _____________________________ all of Shareholder’s right, title and
interest in and to _____ shares of common stock of ISATORI, INC. (the “Shares”),
a corporation organized and existing under the laws of the State of Delaware
(the “Company”), and do hereby irrevocably constitute and appoint the corporate
secretary as attorney-in-fact to transfer said Shares on the books of Company to
_____________________________, with full power of substitution in the premises.




DATED:______________________________________










STEPHEN ADELE ENTERPRISES, INC.







______________________________________________

Stephen Adele

President











5




--------------------------------------------------------------------------------

EXHIBIT B







CERTIFICATION




I, Stephen Adele, President and Chief Executive Officer of iSatori, Inc., a
Delaware corporation (the “Company”), due hereby certify that as of the date
hereof, the Company is, and has been since September __, 2015, in compliance
with Section 5 of that certain Demand Promissory Note, dated as of September __,
2015, in favor of FitLife Brands, Inc. in the principal amount of $750,000.







DATED:______________________________________







_____________________________________________

Stephen Adele



































6


